                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION

JOSHUA A. YOUNG,

                         Plaintiff,

v.                                          CIVIL ACTION NO. 2:19-cv-00829

CORPORAL ARTHUR MUNCY, et al.,

                         Defendants.


                               JUDGMENT ORDER


      In accordance with the order entered this same day in the above-styled civil

action, it is ORDERED that this action be, and it hereby is, DISMISSED with

prejudice and stricken from the docket.

      The Clerk is DIRECTED to forward copies of this judgment order to all counsel

of record and to Plaintiff Joshua Young, 1527 ½ 7th Ave., Huntington, WV 25701.



                                            ENTER:       March 16, 2021
